     Fill in this information to identify your case:

     United States Bankruptcy Court for the:

     ____________________
     Central               District of _________________
             District of California    (State)
     Case number (If known): _________________________ Chapter you are filing under:
                                                               Chapter 7
                                                            
                                                            ✔
                                                            
                                                                Chapter 11
                                                                Chapter 12
                                                                                                                                         Check if this is an
                                                               Chapter 13                                                                  amended filing




Official Form 201
V olunt a ry Pe t it ion for N on-I ndividua ls Filing for Ba nk rupt c y                                                                            04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.    Debtor’s name                         Jackie's  Cookie Connection, LLC
                                            ______________________________________________________________________________________________________




2.    All other names debtor used           ______________________________________________________________________________________________________
      in the last 8 years                   ______________________________________________________________________________________________________
                                            ______________________________________________________________________________________________________
      Include any assumed names,
                                            ______________________________________________________________________________________________________
      trade names, and doing business
      as names                              ______________________________________________________________________________________________________




3.    Debtor’s federal Employer             XX-XXXXXXX
                                            ______________________________________
      Identification Number (EIN)



4.    Debtor’s address                      Principal place of business                                 Mailing address, if different from principal place
                                                                                                        of business
                                               12109 Santa Monica Blvd.                                 _______________________________________________
                                            ______________________________________________
                                            Number     Street                                           Number     Street

                                            ______________________________________________              _______________________________________________
                                                                                                        P.O. Box

                                               Los Angeles                   CA    90025
                                            ______________________________________________              _______________________________________________
                                            City                        State    ZIP Code               City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                               Los Angeles County
                                            ______________________________________________
                                            County
                                                                                                        730 E 139th St.
                                                                                                        _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        Los Angeles                CA      90059
                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.    Debtor’s website (URL)                 www.jackiescookieconnection.com
                                            ____________________________________________________________________________________________________


6.    Type of debtor                        
                                            ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                             Partnership (excluding LLP)
                                             Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                Jackie's Cookie Connection, LLC
Debtor          _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         
                                         ✔ None of the above




                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.naics.com/search/ .
                                            311821
                                            _________

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                         
                                         ✔ Chapter 11. Check all that apply:

                                                        Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                             4/01/19 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of creditors,
                                                             in accordance with 11 U.S.C. § 1126(b).

                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12

9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
              Jackie's Cookie Connection, LLC
Debtor        _______________________________________________________                              Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this         Check all that apply:
      district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             ✔

                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have            No
      possession of any real                
                                            ✔ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                          It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                           What is the hazard? _____________________________________________________________________

                                                      
                                                      ✯■ It needs to be physically secured or protected from the weather.

                                                      ✔
                                                           It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                           attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                           assets or other options).

                                                      ✔          Packaging goods held at Port of Los Angeles.
                                                           Other _______________________________________________________________________________



                                                                             730 E 139 St and 12109 Santa Monica Blvd
                                                      Where is the property?_____________________________________________________________________
                                                                                 Number          Street

                                                                                 ____________________________________________________________________
                                                                                 Los Angeles
                                                                                 _______________________________________          CA
                                                                                                                                 _______     ________________
                                                                                 City                                            State       ZIP Code


                                                      Is the property insured?
                                                          No
                                                          Yes. Insurance agency ____________________________________________________________________
                                                                                 Hartford Insurance
                                                                Contact name     ____________________________________________________________________

                                                                Phone            ________________________________




            St a t ist ic a l a nd a dm inist ra t ive informa t ion



13.   Debtor’s estimation of                Check one:
      available funds                        Funds will be available for distribution to unsecured creditors.
                                             ✔


                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                             1-49
                                             ✔
                                                                                1,000-5,000                              25,001-50,000
14.   Estimated number of                    50-99                             5,001-10,000                             50,001-100,000
      creditors
                                             100-199                           10,001-25,000                            More than 100,000
                                             200-999

                                             $0-$50,000                        $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                       $50,001-$100,000                  $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                             $100,001-$500,000
                                             ✔
                                                                                $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                             $500,001-$1 million               $100,000,001-$500 million                More than $50 billion



  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 3
                 Jackie's Cookie Connection , LLC
Debtor                                                                                                  Case number    (ffknowri/ ____________                           _
                 Name


                                                    $0-$50,000                      0   $1,000 ,001-$10 million                     D $500 ,000 ,001-$1 billion
16.   Estimated liabilities
                                               D    $50,001-$100,000                D   $10 ,000 ,001-$50 million                   D    $1,000,000 ,001-$10 billion
                                                    $100 ,001-$500 ,000             D   $50 ,000 ,001-$100 million                  D    $10 ,000,000 ,001-$50 billion
                                               D    $500 ,001-$1 million            D   $100 ,000 ,001-$500 million                 D More than $50 billion


              Request for Relief , Declaration , and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571 .


11.   Declaration and signature of                  The debtor requests relief in accordance with the chapter of title 11, United States Code , specified in this
      authorized representative of
                                                    petition .
      debtor
                                                    I have been authorized to file this petitio n on behalf of the debtor.


                                                    I have examined the information in this petition and have a reasonable belief that the information is true and
                                                    correct.


                                               I declare under penalty of perjury that the foregoing is true and correct.




                                                                                                                    Printed name


                                                    Title   Managing Member, CEO




1a. Signature of attorney                                                                                                        12/ 17/2018
                                                                                                                    Date
                                                     Signature of attorney for debtor                                            MM       / DD / YYYY



                                                     Derrick Talerico
                                                    Printed name
                                                     ZOLKIN TALERICO LLP
                                                    Firm name
                                                     12121 Wilshire Blvd Suite 1120
                                                    Number         Street
                                                     Los Angeles                                                        CA               90025
                                                    City
                                                                                                                       ---
                                                                                                                       State
                                                                                                                                      - ZIP Code

                                                                                                                           dtalerico@ztlegal.com
                                                    Contact phone                                                       Email address



                                                     223763                                                                CA
                                                    Bar number                                                          State




      Official Form 201                               Vo luntary Petition for Non-Individuals Filing for Bankruptcy                                          page4
                                 CERTIFICATE OF
                        JACKIE'S COOKIE CONNECTION, LLC
                   AUTHORIZING FILING OF BANKRUPTCY PETITION

       The undersigned, being the manager of JACKIE'S COOKIE CONNECTION, LLC, a
California limited liability company ("Company"), organized under the laws of the State of
California, hereby certifies and adopts the following resolution as the action of the Company.

       WHEREAS, at a special meeting of the Company' s members holding a majority of the
Class A Units, the following resolutions were duly enacted, and the same shall remain in full force
and effect, without modification, as of the date hereof:

       Upon motion duly made, the following resolution was adopted:

        RESOLVED, that the undersigned, is hereby authorized to determine based upon prior
events and advice of counsel, weather it is desirable and in the best interest of the Company, its
creditors, and other interested parties, that the Company file a petition under the provisions of
Chapter 11 ohitle 11 of the United States Code;

       FURTHER RESOLVED, that the Manager is hereby authorized and directed on behalf of
and in the name of the Company to execute a Chapter 11 bankruptcy petition and all related
documents and papers on behalf of the Company in order to enable the Company to commence a
Chapter 11 bankruptcy case;

        FURTHER RESOVED, that the Manager is hereby authorized and directed on behalf of
and in the name of the Company, to execute and to file and to cause counsel for the Company to
prepare (with the assistance of the Company) as appropriate, all petitions, schedules, lists and other
papers, documents and pleadings in connection with the Company' s bankruptcy case, and to take
any and all action which the Manager deems necessary and proper in connection with the
Company' s bankruptcy case without further approval of the members;

       FURTHER RESOLVED , that the Company hereby retains the law office of Zolkin
Talerico LLP as bankruptcy counsel for the Company, for the purpose of, among other things,
representing the Company in its Chapter 11 case.


Dated: December 16, 2018
                                               ~.)!_                       /2,     <..:::>
                                                                                             &   -<.,
                                                   Rachel Galant, Managing Member and
                                                   Chief Executive Officer of
                                                   Jackie's Cookie Connection, LLC
      Fill in this information to identify the case:

                    Jackie's Cookie Connection, LLC
      Debtor name __________________________________________________________________

                                              Central District of California
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                            Check if this is an
      Case number (If known):    _________________________                                                                                      amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                          12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete            Name, telephone number,         Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code      and email address of            (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                              creditor contact                debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                              professional          unliquidated,   total claim amount and deduction for value of
                                                                              services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                              government
                                                                              contracts)
                                                                                                                    Total claim, if    Deduction for       Unsecured
                                                                                                                    partially          value of            claim
                                                                                                                    secured            collateral or
                                                                                                                                       setoff
     Maurice Rasgon 2010 Irrevocable Trust   Maurice Rasgon                  Unsecured Loan
1    5673 Selmaraine Dr                      310-251-8500                    Repayments
     Culver City, CA, 90230                  maurice@cdgbeauty.com                                                                                       697,353.75


     Mike Jarvis                             Mike Jarvis                     Unsecured Loan
2    822 11th St                             310-365-0129                    Repayments
     Manhattan Beach, CA, 90266              mjarvis880@aol.com
                                                                                                                                                         412,000.00


     Brian Haloossim                         Brian Haloossim                 Unsecured Loan
3    10425 Charing Cross Rd                  310-923-3320                    Repayments
     Los Angeles, CA, 90024                  bfh24@yahoo.com                                                                                             286,117.37


     JCC Financing                           Danny Rosenthal                 Factor
4    11367 Elderwood St                      312-307-6221
     Los Angeles, CA, 90049                  drosenthal@peak6.com                                                                                        156,168.00


     Maurice Rasgon                          Maurice Rasgon                  Unsecured Loan
5    5673 Selmaraine Dr                      310-251-8500                    Repayments
     Culver City, CA, 90230                  maurice@cdgbeauty.com                                                                                       106,000.00


     Babars Kingdom Trust                    Russell Grossman                Unsecured Loan
6    10477 Troon Ave                         310-956-0956                    Repayments
     Los Angeles, CA, 90064                  russellgrossman@sbcglobal.net                                                                               104,500.00


     Seta H LLC                              Brian Haloossim                 Unsecured Loan
7    10425 Charing Cross Rd                  310-923-3320                    Repayments
     Los Angeles, CA, 90024                  bfh24@yahoo.com                                                                                             104,500.00


     Lee Brock                               Lee Brock                       Unsecured Loan
8    4304 Lafayette Blvd                     540-842-7556                    Repayments
     Fredericksburg, VA, 22408               leebrock@juno.com                                                                                           103,133.96




    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                     Jackie's Cookie Connection, LLC
    Debtor          _______________________________________________________                        Case number (if known)_____________________________________
                    Name




     Name of creditor and complete          Name, telephone number,          Nature of the claim      Indicate if     Amount of unsecured claim
     mailing address, including zip code    and email address of             (for example, trade      claim is        If the claim is fully unsecured, fill in only unsecured
                                            creditor contact                 debts, bank loans,       contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional             unliquidated,   total claim amount and deduction for value of
                                                                             services, and            or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                      Total claim, if    Deduction for       Unsecured
                                                                                                                      partially          value of            claim
                                                                                                                      secured            collateral or
                                                                                                                                         setoff
     Russell Grossman                      Russell Grossman                Unsecured Loan
9    10477 Troon Ave                       310-956-0956                    Repayments
     Los Angeles, CA, 90064                russellgrossman@sbcglobal.net                                                                                    80,524.15


     Smashssma LLC                         Stuart Schwartz                 Rent for 730 E 139th St,
10 14601 S Main St                         310-380-6778 x 204              Los Angeles 90059
     Gardena, CA, 90248                    stuart@hannahmax.com                                                                                             72,185.00



     Curtis Macnguyen Trust                Curtis Macnguyen                Unsecured Loan
11 11755 Wilshire Blvd                     310-899-7341                    Repayments
     Ste 1350                              cmacnguyen@ivorycapital.com                                                                                      52,100.00
     Los Angeles, CA, 90025

     Stanley Rogoff                        Stanley Rogoff                  Unsecured Loan
12 15101 Coventry Way                      714-729-4026                    Repayments
     Unit 205                              rogo8340@gmail.com                                                                                               51,578.17
     Tustin, CA, 92782


     Ernest Packaging                      Jennifer Delgadillo             Suppliers or Vendors
13 5777 Smithway St                        323-923-3171
     Commerce, CA, 90040                   jdelgadillo@ernestpkg.com                                                                                        40,088.51


     Ameripride                            Jack Hovsepian               Suppliers or Vendors
14 5950 Alcoa Ave                          323-277-2467
     Vernon, CA, 90058                     Jack.Hovsepian@AmerPride.com                                                                                     38,979.00


     Sysco                                 Ben Wright                      Suppliers or Vendors
15 20701 E Currier Rd                      909-732-4673
     Walnut, CA, 91789                     lspiwak@sai-legal.com
                                                                                                                                                            37,903.82


     The DG and MG Living Trust            David and Marcy Garrett         Unsecured Loan
16 15513 Orchid Ave                        408-691-3205                    Repayments
     Tustin, CA, 92782                     marcy_garrett@yahoo.com                                                                                          31,440.00


     Janiking                              Daniel Moore                    Suppliers or Vendors
17 16885 Dallas Pkwy                       972-991-0900
     Addison, TX, 75001                    dmoore@janiking.com
                                                                                                                                                            30,000.00


     OIA Global                            Ben Larsen                      Suppliers or Vendors
18 2100 SW River Pkwy                      503-415-3600
     Portland, OR, 97201                   ben.larsen@oiaglobal.com                                                                                         27,708.00


     Kabbage                               Support                         Unsecured Loan
19 925B Peachtree St                       888-986-8263                    Repayments
     Ste 1688                              support@kabbage.com
     Atlanta, GA, 30309                                                                                                                                     26,589.94


     Uni Plastics                          David Quan                      Suppliers or Vendors
20 East 2316 Hai An Ka Fu Nuo              86-755-8667-2058
     12069 Shen Nan Da Dao                 sales@uni-plastic.com                                                                                            26,000.00
     Shenzhen Guagong CHINA, 518052




    Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                       page 2
 Fill in this information to id entify the case and this filing:           -                - - - -


 Debtor Name    JACKIE'S COOKIE CONNECTION , LLC
 United States Bankruptcy Courtfor the:   Central                          Districtof    Californi c
                                          ----------                                    (State)

 Casenumber(/1 known):




Official Form 202
Declaration                 Under Penalty                            of Perjury for Non-Individual                                   Debtors          12115
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
th is form for the schedules of assets and liabiliti es, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. Thi s form must state the individual 's position or relationship to the debtor, the identity of the
document, and the date . Bankruptcy Rules 1008 and 9011.

WARNING •· Bankruptcy fraud is a serious crime . Making a false statement , concealing property , or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both . 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration    and sign ature



         I am the president , another officer, or an authorized agent of the corporation ; a member or an authorized agent of the partnership ; or
         another individual serving as a representative of the debtor in this case .

         I have examined the information in the documents checked below and I have a reasonable belief that the informat ion is true and correct:


         0     Schedule AJB: Assets- Real and Personal Property (Official Form 206NB)

         0     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 2060)

         0     Schedule EJF: Creditors Who Have Unsecured Claims (Official Form 206E/F )

         0     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         0     Schedule H: Codebtors (Official Form 206H)

         0     Summary of Assets and Liabilities for Non-Individuals (Official Form 206S um)

         D     Amended Schedule


         0     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


         0     Other document that requires a declaration__              ___       __       _ _________                     _ ___   _ _____    _ _ _ _ _




         I declare under penalty of pel']ury that the fo regoing i~rect


         Executed on       12/17/2018                                X~                                       ~~
                         MM/ DD/ YYYY                                    Signature of individualsigningon behalfof debtor



                                                                         Rachel Galant
                                                                         Printedname

                                                                          Managing Member , CEO
                                                                         Position or relationship to debtor



Official Form 202                                      Declaration Under Penalty of Perjury for Non-Individual Debtors
                             STATEMENT OF RELATED CASES
                          INFORMATION REQUIRED BY LBR 1015-2
           UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A that was filed with any such prior proceeding(s).)
    None.


2.   (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
     Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
     debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
     debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
     complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
     and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
     any real property included in Schedule A that was filed with any such prior proceeding(s).)
       None.


3.   (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
     previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
     of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
     of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
     or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
     such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
     still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A
     that was filed with any such prior proceeding(s).)
      None.



4.   (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
     been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such
     prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
     pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A
     that was filed with any such prior proceeding(s).)
      None.


I declare, under penalty of perjury, that the foregoing is true and correct.



Executed at Los Angeles                      , California
                                                                                     �£�Signature of Debtor

Date: 12/17/2018
                                                                                        Signature of Joint Debtor


           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.


December 2012                                                          Page 1                    F 1015-2.1.STMT.RELATED.CASES
Attorney or Party Name, Address, T elephone & FAX                          FOR COURT USE ONLY
Nos., State Bar No. & Email Address
Derrick Talerico (State Bar No. 223763)
Zolkin Talerico LLP
12121 Wilshire Blvd., Suite 1120
Los Angeles, CA 90025
Telephone: 424-500-8552
E-Mail: dtalerico@ztlegal.com




 □ Debtor(s) appearing without attorney
 � Attorney for Debtor

                                         UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                    CASE NO.:

 JACKIE'S COOKIE CONNECTION, LLC.,                                         CHAPTER: 11
 a California limited liability company,


                                                                                        VERIFICATION OF MASTER
                                                                                       MAILING LIST OF CREDITORS
                                                                                                    [LBR 1007-1{a)]


                                                           Debtor(s).


Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under
penalty of perjury that the master mailing list of creditors filed in this bankruptcy case, consisting of
_5 sheet(s) is complete, correct, and consistent with the Debtor's schedules and I/we assume all
responsibility for errors and omissions.


Date:     12/17/2018
                                                                      0t2���-
                                                                          Signature of Debtor 1

Date:
                                                                           Signature of Debtor 2 Uoint debtor) (if applicable)

Date:
                                                                           Signature of Attorney for Debtor (if applicable)


           This form is optional. II has been approved for use in the United States Bankruptcy Court for the Central District of California

 December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
Ameripride
5950 Alcoa Ave
Vernon, CA 90058


Babars Kingdom Trust
10477 Troon Ave
Los Angeles, CA 90064


Blue Bridge Financial LLC
11911 Freedom Dr
One Fountain Square Ste 570
Reston, VA 20190


Brian Haloossim
10425 Charing Cross Rd
Los Angeles, CA 90024


Connect Staffing
8220 Katella Ave
Ste A
Stanton, CA 90680



Corey Spound
15300 Ventura Blvd
Ste 200
Sherman Oaks, CA 91403



Curtis Macnguyen Trust
11755 Wilshire Blvd
Ste 1350
Los Angeles, CA 90025
Dennis P Block Esq
5437 Laurel Canyon Blvd 2nd FL
Valley Village, CA 91607


Employment Development Dept
Bankruptcy Group MIC 92E
PO Box 826880
Sacramento, CA 94280-0001


Envision Capital Group LLC
23422 Mill Creek Dr Ste 200
Laguna Hills, CA 92653


Ernest Packaging
5777 Smithway St
Commerce, CA 90040


Financial Pacific Leasing Inc
3455 S 344th Way Ste 300
Auburn, WA 98001


First Corporate Solutions
914 S St
As Representative
Sacramento, CA 95811


JCC Financing
11367 Elderwood St
Los Angeles, CA 90049


Janiking
16885 Dallas Pkwy
Addison, TX 75001
Kabbage
925B Peachtree St
Ste 1688
Atlanta, GA 30309


L CA Bank Corporation
3150 Livernois Ste 300
Troy, MI 48083


Lee Brock
4304 Lafayette Blvd
Fredericksburg, VA 22408


Los Angeles County Tax Collector
PO Box 54110
Los Angeles, CA 90054-0110


Maurice Rasgon
5673 Selmaraine Dr
Culver City, CA 90230


Maurice Rasgon 2010 Irrevocable Trust
5673 Selmaraine Dr
Culver City, CA 90230


Mike Jarvis
822 11th St
Manhattan Beach, CA 90266


OIA Global
2100 SW River Pkwy
Portland, OR 97201
Pawnee Leasing Corporation
3801 Automation Way
Fort Collins, CO 80525


Rachel Galant
823 S Bundy Dr #104
Los Angeles, CA 90049


Russell Grossman
10477 Troon Ave
Los Angeles, CA 90064


Seta H LLC
10425 Charing Cross Rd
Los Angeles, CA 90024


Smashssma LLC
14601 S Main St
Gardena, CA 90248


Stanley Rogoff
15101 Coventry Way
Unit 205
Tustin, CA 92782


State Board of Equalization
Account Information Group MIC 29
PO Box 942879
Sacramento, CA 94279-0029


Sysco
20701 E Currier Rd
Walnut, CA 91789
Targeted Lease Capital LLC
5500 Main St Ste 300
Buffalo, NY 14221


The DG and MG Living Trust
15513 Orchid Ave
Tustin, CA 92782


Timepayment Corporation
16 New England Executive Park
Ste 200
Burlington, MA 01803


Uni Plastics
East 2316 Hai An Ka Fu Nuo
12069 Shen Nan Da Dao
Shenzhen Guagong CHINA 518052
